United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-1436
                     ___________________________

                              Danny Lee Hooper

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Wesley Jamison, Sergeant, East Arkansas Regional Unit, ADC; Marion Smith,
                Sergeant, East Arkansas Regional Unit, ADC

                   lllllllllllllllllllll Defendants - Appellees

Wallace McNary, Lieutenant, East Arkansas Regional Unit, ADC; Brenda Perry,
            Administration, East Arkansas Regional Unit, ADC

                          lllllllllllllllllllll Defendants
                                  ____________

                 Appeal from United States District Court
                for the Eastern District of Arkansas - Helena
                               ____________

                         Submitted: October 23, 2015
                          Filed: November 9, 2015
                               [Unpublished]
                               ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Following an adverse jury verdict on Arkansas inmate Danny Hooper’s 42
U.S.C. § 1983 action involving excessive-force and failure-to-intervene claims
against two prison officials, Hooper appeals the district court’s1 order denying his
motion for a new trial. Hooper’s arguments on appeal involve the allegedly
erroneous admission of testimony, but Hooper has not explained why this evidence
was prejudicial, or how the district court abused its discretion in allowing the
evidence or in denying his motion for a new trial. See Burris v. Gulf Underwriters
Ins. Co., 787 F.3d 875, 878, 880 (8th Cir. 2015) (standard of review); see also Kelly
v. Omaha Housing Authority, 721 F.3d 560, 562 (8th Cir. 2013) (appellant must
furnish reviewing court with all parts of proceedings below necessary for
determination of validity of any claimed error), cert. denied, 134 S. Ct. 1010 (2014).
The judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-